Barker, J.
Assuming that the facts stated in the bill are true, the plaintiffs have a plain, adequate, and complete remedy under the provisions of Pub. Sts. c. 157, § 96, to recover from the defendant the value of the property which he has caused to be taken and sold on the executions. Upon those facts the insolvents procured the property to be attached and seized on executions, with the view that it should thereby become the property of the defendant, and thus be put beyond the reach of their genuine creditors so as to defraud them. Before procuring the property to be attached the insolvents gave to the defendant four promissory notes without consideration, and when the attachments were made it was in suits upon these notes, which were then held by the defendant. His possession of these notes, although they were without consideration, constituted him a person who had a claim against the insolvents, within the meaning of the language of Pub. Sts. c. 157, § 96 ; and the intention of the insolvents that he should become the owner of the property by means of the attachments and subsequent levies was “ a view to give a preference ” within the meaning of the same section. On the part of the defendant, the only inference from the facts alleged is that he knew that the makers of the false notes were insolvent, and that the whole transaction was in fraud of the insolvent laws. The result is that the demurrer must be sustained and the bill dismissed.

So ordered.